Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 1 of 15 PageID #: 1




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

VICTOR REESE, individually                      )
and on behalf of others similarly situated,     )   CLASS ACTION COMPLAINT
                                                )
                Plaintiff                       )   FLSA COLLECTIVE ACTION
                                                )   COMPLAINT UNDER
        vs.                                     )   29 USC § 216(b)
                                                )
PUCKS EXPRESS, LLC,                             )   CASE NO. 1:20-cv-2610
                                                )
                Defendant                       )

     PLAINTIFF’S COMBINED CLASS ACTION AND FLSA COLLECTIVE ACTION
                       COMPLAINT FOR DAMAGES

                                        I. INTRODUCTION

        Plaintiff Victor Reese (“Reese”) brings this combined class action and FLSA collective

action lawsuit against Defendant Pucks Express, LLC (“Pucks”) to address class-wide wage and

hour and overtime violations committed by Pucks against him and his fellow delivery driver

employees. Reese will serve as the representative plaintiff in the Rule 23 class action and FLSA

collective action.

        Specifically, Pucks has been systematically underpaying wages and overtime wages to

Reese and similarly situated delivery drivers in several ways. First, Pucks pays its delivery

drivers at an hourly rate of pay, but Pucks has been substantially underpaying wages to drivers

by failing to pay on a continuous workday basis. Pucks is not paying drivers from the moment

of their first principal work activities - typically arrival at the yard and the starting and inspection

of a truck at the beginning of the day - through the last principal work activity of the day -

typically the return of the truck and final cleaning of the truck at the end of the work day.


                                                    1
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 2 of 15 PageID #: 2




Instead, Pucks is underpaying Reese and other drivers by several hours of work time each week.

       Second, Pucks is and has been underpaying overtime compensation to its hourly-paid

drivers on a systematic, class-wide basis as a result of an unlawful practice by which Pucks is

failing to include all of its employees’ earned wages in its calculation of employees’ regular rates

of pay and, in so doing, is failing to include all earned wages in its calculation of its employees’

overtime rate of pay. To provide an example from Reese, Pucks pays Reese at a rate of $17.50

per hour, however, it treats Reese’s base rate of pay as $17.00 per hour and his corresponding

overtime rate of pay as $25.50 per hour, and it pays a $0.50 per hour amount as some type of a

bonus or separate pay for each hour and does not include this $0.50 per hour in Reese’s regular

rate or in his overtime rate of pay.

       Third, Pucks is making Reese and his fellow delivery drivers pay Pucks’ business

expenses out of their own pockets, particularly those related to truck maintenance. This results

in illegal “kickbacks” that violate the FLSA and cause overtime violations. Pucks is and has

been requiring and/or failing to reimburse Reese and his fellow drivers for out of pocket

payments for maintenance of Pucks’ own trucks. These kickback payments included out of

pocket payments for oil, for radiator fluid, windshield washer fluid, for tire repair and for air in

tires. These unreimbursed kickbacks violate the FLSA’s “free and clear, no kickback rule” when

the payments cut into an employee’s receipt of overtime wages and/or a minimum wage. 29

CFR § 531.35. While it is unclear how frequently the kickbacks cause minimum wage

violations, the kickbacks definitely caused overtime violations in every week Reese and his

fellow drivers made a kickback payment and also worked overtime hours.

       Reese’s class action and FLSA collective action claims based upon Pucks’ class-wide


                                                  2
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 3 of 15 PageID #: 3




failure to pay employees’ based upon a continuous workday, systematic failure to include all

earned wages in the calculation of regular rates of pay and overtime rates of pay, and FLSA

kickback violations will all be perfect for class and/or collective action treatment and will be

easy to prove. Many of Pucks’ wage and hour violations will be will be shown on the face of

pay stubs Pucks issues to its employees and on Pucks’ time clock records of employee work.

                                 II. FACTUAL ALLEGATIONS

       1.      Reese is a resident of the State of Indiana and is domiciled in Indianapolis,

Marion County, Indiana.

       2.      Puck Express, LLC (“Puck”) is a service that delivers packages for Amazon.

Reese worked for Pucks from its Greenwood, Johnson County, Indiana yard.

       3.      Reese was hired by Pucks in March 2020 to work for it as a delivery driver.

Reese and his coworkers all drive smaller vehicles that weigh less than 10,000 pounds. Reese

delivered packages to Amazon customers in the Central Indiana area.

       4.      At all times during his employment with Pucks, Reese has been paid wages on an

hourly basis and treated as a non-exempt employee.

       5.      As described above, Pucks is and has been underpaying overtime compensation to

its hourly-paid drivers on a systematic, class-wide basis as a result of an unlawful practice by

which Pucks is failing to include all of its employees’ earned wages in its calculation of

employees’ regular rates of pay and, in so doing, is failing to include all earned wages in its

calculation of its employees’ overtime rate of pay. To provide an example from Reese, Pucks

pays Reese at a rate of $17.50 per hour, however, it treats Reese’s base rate of pay as $17.00 per

hour and his corresponding overtime rate of pay as $25.50 per hour, and it pays a $0.50 per hour


                                                 3
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 4 of 15 PageID #: 4




amount as some type of a bonus or separate pay for each hour and does not include this $0.50 per

hour in Reese’s regular rate or in his overtime rate of pay. Additionally, Pucks is paying wages

in categories it calls “bonus” and “safety bonus” which Pucks is failing to include in its

calculation of Reese’s regular rate or in his overtime rate of pay.

       6.      The $0.50 per hour pay, the “Bonus” pay and the “Safety Bonus” category of pay

was earned by Reese based upon his hours of work and the work he actually performed. The

$0.50 per hour, the “Bonus” and the “Safety Bonus” was regularly and routinely earned and

paid. These categories of wages were in no way gratuitous or discretionary. In all weeks in

which Reese worked overtime hours (hours in excess of forty hours in a seven day work week)

and also earned wages in one or more of the $0.50 per hour, the “Bonus” and/or “Safety Bonus”

categories, Pucks failed and refused to include the $0.50 per hour, the “Bonus” and/or the

“Safety Bonus” wages in its calculation of Reese’s regular rate of pay and, in so doing, violated

the FLSA by failing to include Reese’s full regular rate of pay in its calculation of Reese’s

overtime rate of pay and in its payment of Reese’s fully earned overtime compensation.

       7.      During every pay period in which Reese worked and was owed overtime

compensation, Pucks only paid Reese at an overtime rate equal to one and one-half times his

$17.00 per hour base rate of pay.

       8.      Pucks is similarly underpaying overtime compensation to all of its similarly

situated delivery driver employees by failing to pay overtime hours worked at full overtime rates

of pay - one and one-half times the full regular rate of pay. Pucks is systematically committing

this overtime violation by failing to include regularly paid, earned wages it is calling “Bonus,”

“Safety Bonus” and wages it pays separately at $0.50 per hour in the regular rate of pay and by


                                                 4
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 5 of 15 PageID #: 5




also failing to pay overtime hours of work at an overtime rate of pay at all.

       9.      Pucks has created a policy and practice whereby it significantly underpays

delivery drivers overtime compensation by failing to properly include separate $0.50 per hour

wages, “Bonus” and “Safety Bonus” wages and by failing to properly calculate overtime hours

and overtime rates of pay required by the FLSA.

       10.     Based upon its long-standing policy and practice of improperly calculating

overtime compensation, Pucks has been systematically underpaying its delivery drivers

significant sums of overtime wages on a weekly. The aggregate sum of unpaid overtime for all

delivery drivers is very substantial on a weekly and on an annual basis.

       11.     Based upon information and belief, particularly when including employee

turnover, Reese estimates that Pucks applied its unlawful method of calculating and paying

delivery drivers for overtime hours of work in a manner that affects 100 or more employees.

       12.     Pucks has intentionally, knowingly, with reckless disregard and systematically

violated its delivery drivers’ rights to earned overtime through Pucks’ unlawful overtime

calculation and payment policies.

       13.     Pucks is further creating wage and hour and overtime violations by failing to pay

Reese and his similarly situated delivery drivers for all hours of work each week. Pucks pays its

delivery drivers at an hourly rate of pay, but Pucks has been substantially underpaying wages to

drivers by failing to pay on a continuous workday basis. Pucks is not paying drivers from the

moment of their first principal work activities - typically arrival at the yard and the starting and

inspection of a truck at the beginning of the day - through the last principal work activity of the

day - typically the return of the truck and final cleaning of the truck at the end of the work day.


                                                  5
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 6 of 15 PageID #: 6




Instead, Pucks is underpaying Reese and other drivers by several hours of work time each week.

Essentially, Pucks is not treating the start of Reese and other deliver drivers’ work day until the

scheduled time the drivers actually leave the yard to begin deliveries. This systematically

creates significant unpaid wage and overtime violations each week, causing each driver to lose

one or more hours per week in paid wages.

       14.     All of the time Pucks’ drivers spend at work, from first to last principal activity of

each day, is work time and must be compensated under the law.

       15.     Pursuant to its systematic, class-wide practice, Pucks is not compensating its

hourly-paid delivery drivers for all work time at the beginning of each employee’s shift and at

the end of each employee’s shift.

       16.     Pucks intentionally and knowingly violated Reese and all delivery drivers’ rights

to earned wages through Pucks’ conscious and deliberate decision not to pay employees for all

work time.

       17.     During many calendar weeks in 2020, Reese worked in excess of forty hours and

was owed additional overtime compensation based upon Pucks’ unlawful failure to pay Reese

for all of his compensable work hours. In every work week, Reese and his fellow delivery

drivers lost wages as a result of Pucks’ failure to pay for all work hours. Moreover, in every

work week involving more then forty hours of work, Reese and his fellow delivery drivers lost

overtime wages as a result of Pucks’ failure to pay for all work hours.

       18.     As described in the Introduction, Pucks is making Reese and his fellow delivery

drivers pay Pucks’ business expenses out of their own pockets, particularly those related to truck

maintenance. This results in illegal “kickbacks” that violate the FLSA and cause overtime


                                                 6
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 7 of 15 PageID #: 7




violations. Pucks is and has been requiring and/or failing to reimburse Reese and his fellow

drivers for out of pocket payments for maintenance of Pucks’ own trucks. These kickback

payments included out of pocket payments for oil, for radiator fluid, windshield washer fluid, for

tire repair and for air in tires. These unreimbursed kickbacks violate the FLSA’s “free and clear,

no kickback rule” when the payments cut into an employee’s receipt of overtime wages and/or a

minimum wage. 29 CFR § 531.35. While it is unclear how frequently the kickbacks cause

minimum wage violations, the kickbacks definitely caused overtime violations in every week

Reese and his fellow drivers made a kickback payment and also worked overtime hours.

       19.     Reese and all similarly situated delivery drivers have been harmed by Pucks’

illegal kickback policies and practices, all of which profited Pucks to the detriment and harm of

Pucks’ delivery drivers. These illegal kickbacks are the product of a conscious policy decision.

       20.     Reese is expressly alleging that Pucks acted in bad faith in violating its delivery

drivers’ rights under the FLSA and the Indiana Wage Payment Statute, and that Pucks certainly

did not seek to comply with the Indiana Wage Payment Statute in good faith.

       21.     By way of this Complaint, Reese seeks for himself and for all other similarly

situated delivery driver employees all unpaid wages, all unpaid overtime, all illegal kickbacks

that impaired wages, all available statutory damages, including all liquidated damages, and

payment of his reasonable attorneys’ fees, costs and expenses.

                 III. CLASS AND COLLECTIVE ACTION ALLEGATIONS

       22.     Reese incorporates herein by reference paragraphs 1 - 21 above.

       23.     Reese is pursuing claims individually, but this Complaint is brought also as a

collective action and as a class action on behalf of other current and former Pucks employees


                                                 7
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 8 of 15 PageID #: 8




who were similarly denied payment of wages and overtime compensation under Pucks

compensation scheme that involved regular rate violations, unlawful wage deductions and the

failure to pay for all work time from the first principal activity each day through the last

principal activity.

        24.      This action is filed as a collective action pursuant to Section 16(b) of the Fair

Labor Standards Act, 29 USC § 216(b), on behalf of Reese and all Pucks current and former

delivery driver employees who were damaged by Pucks’ compensation system which required

and resulted in uncompensated work, kickbacks and overtime violations. By virtue of the

“collective action,” Reese represents the identical and/or similar interests of former and current

coworkers denied wages and overtime compensation under the same circumstances. Reese

anticipates that other Pucks employees and former employees will opt in to the action.

        25.      With respect to FRCP 23(b)(3) class action claims under the Indiana Wage

Payment Statute, Reese will serve as class representative over a proposed class. The class will

be as follows:

        Reese will serve as class representative for the class-wide claims brought under the
        Indiana Wage Payment Statute. This Court has supplemental jurisdiction over Reese’s
        Indiana statutory wage claims. This action is filed as a class action pursuant to Rule 23
        of the Federal Rules of Civil Procedure on behalf of Reese and on behalf of all eligible
        Pucks current and former delivery driver employees (who voluntarily resigned) who
        work or worked for the company and were damaged by Pucks’ compensation system
        which required and resulted in uncompensated work performed by hourly-paid
        employees. By virtue of the class action, Reese represents the identical and/or similar
        interests of former and current coworkers denied wages under the same circumstances.

        26.      Based upon information and belief, the number of potential class members is

believed to be more than one hundred individuals, however, the actual number of Pucks’ current

and former employees who will be members of this collective action/class action is so great


                                                   8
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 9 of 15 PageID #: 9




(numerosity) that joinder of all members is impractical. Instead, Reese will pursue discovery to

obtain the names of the other current and former Pucks employees, to provide notice of the

collective action, and to offer the opt in opportunity, and to provide notice of the class action and

to offer the opt out opportunity.

       27.     Particularly with the types of wage claims and practices at issue in this case, there

are questions of law and fact that are common to the entire collective group/class.

       28.     Reese’s claims are typical of the claims of the whole collective group of current

and former Pucks hourly-paid delivery driver employees harmed by Pucks’ illegal wage

practices. Reese’s claims are typical of the claims of the whole class of current and former

Pucks hourly-paid delivery driver employees harmed by Pucks’ illegal wage practices.

       29.     Reese will act to fairly and adequately protect the interests of the entire collective

group of current and former Pucks employees. Reese will act to fairly and adequately protect the

interests of the entire Rule 23 class of current and former Pucks employees.

       30.     A “combined”1 collective action/class action is superior to other available means

for the fair and efficient prosecution of these wage claims against Pucks. For example, to prove

Pucks’ illegal wage practices, Reese and other members of this collective group/class would seek

in discovery records about all similarly situated current and former Pucks delivery driver

employees who were similarly denied earned wages and overtime compensation under Pucks’

compensation system which required unlawful wage deductions and also resulted in

uncompensated work and underpayment of overtime wages. Individual lawsuits by the members

of the collective group/class could lead to 1) inconsistent or varying outcomes in the cases, 2)


       1
        See Ervin v. OS Restaurant Services, Inc., 632 F.3d 971, 973-974 (7th Cir. 2011)

                                                   9
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 10 of 15 PageID #: 10




 duplicitous discovery, or 3) competition for limited funds. Further, as a practical matter, the first

 litigant to trial may achieve a result which would have bearing on all of the other individuals in

 the group.

        31.     A determination regarding the “similarness” of those able to participate in the

 collective action/class action would also allow litigation of claims that may not otherwise be cost

 effective, depending upon the amount of each individual group member’s damages. Particularly

 with the type of FLSA and Indiana statutory and contractual wage violations at issue in this

 litigation, some, if not most, of the individual group members may not be aware of their rights to

 their wages under the FLSA and Indiana law, or may not, because of financial means or

 experience, be in a position to seek the assistance of counsel to commence individual litigation.

        32.     A combined collective action/class action will result in an orderly and expeditious

 administration of the group members’ claims, and economies of time, court resources, effort and

 expense, and uniformity of decisions will be assured.

        33.     Because Pucks’ compensation system which required and resulted in illegal wage

 deductions, uncompensated work and underpaid overtime wages to hourly-paid employees

 results in wage violations that trigger issues of both federal and state law, this cause of action

 presents the ideal factual scenario supporting the Court’s exercise over the supplemental state

 law claims, as common state and federal law issues predominate.

                                IV. JURISDICTION AND VENUE

        34.     This Court has jurisdiction over Reese’s FLSA claims under 28 USC § 1331 as

 those FLSA claims raise questions of federal law. See 29 USC § 201 et seq. The Court has

 supplemental jurisdiction over Reese’s Indiana law claims, which have a common basis in fact


                                                  10
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 11 of 15 PageID #: 11




 with his own and the other Plaintiff class members’ FLSA claims.

         35.    This Court is the appropriate venue for this cause of action as Reese worked or

 works for Pucks at its Johnson County, Indiana facility and most of the illegal activity took place

 in the Southern District of Indiana. 28 USC § 1391.

                                  V. STATEMENT OF CLAIMS

           A. Fair Labor Standards Act Claims Based Upon Regular Rate Violations

         36.    Reese incorporates herein by reference paragraphs 1 through 35 above.

         37.    Pucks is an “enterprise” as that term is defined by the FLSA, and Pucks is

 covered by the overtime and minimum wage provisions of the FLSA. Pucks is an “employer,”

 as that term is defined by the FLSA. Finally, Pucks is a “person” as that term is defined by the

 FLSA.

         38.    Pucks committed overtime violations under the FLSA against Reese and all

 similarly situated delivery drivers, as earned, regularly paid “Bonus,” “Safety Bonus” and $0.50

 per hour amounts should have been included in employees’ regular rates of pay and included in

 any calculation of overtime compensation due to Reese and each and every similarly situated

 class member in each and every week in which both overtime compensation and such “Bonus,”

 “Safety Bonus” and/or separate $0.50 per hour wages were owed.

         39.    Because it failed to include earned “Bonus,” “Safety Bonus” and separate $0.50

 per hour wages in its calculation of overtime compensation, Pucks failed to pay Reese and each

 and every similarly situated delivery driver at the full and correct overtime rate of pay, as

 required by the FLSA, in any and all calendar weeks in which Reese and every similarly situated

 delivery driver worked in excess of forty (40) hours.


                                                  11
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 12 of 15 PageID #: 12




         40.     Additionally, Pucks has repeatedly violated the FLSA’s overtime provisions by

 failing to pay Reese and each similarly situated delivery driver at overtime rates of pay for every

 overtime hour worked.

         41.     Pucks’ failure to comply with the FLSA’s provisions regarding overtime

 compensation has been willful and without justification, and subjects Pucks to a three year

 statute of limitations.

         42.     Reese and the Plaintiff Class seek all available damages, including unpaid wages,

 unpaid overtime compensation, liquidated damages, payment of reasonable attorney’s fees, costs

 and expenses, and any and all other damages to which they may be entitled for Pucks’ violations

 of their rights under the Fair Labor Standards Act.

      B. Fair Labor Standards Act Claims Based Upon Unpaid Hours of Work and Illegal
                                        Kickbacks

         43.     Reese incorporates herein by reference paragraphs 1 through 42 above.

         44.     Pucks is an “enterprise” as that term is defined by the FLSA, and Pucks is

 covered by the overtime and minimum wage provisions of the FLSA. Pucks is an “employer,”

 as that term is defined by the FLSA. Finally, Pucks is a “person” as that term is defined by the

 FLSA.

         45.     Pucks violated Reese’s rights and the rights of all members of the Plaintiff Class

 to be properly paid overtime wages in a manner required by the FLSA. Pucks has committed

 overtime violations by failing to pay Reese and his similarly situated coworkers for all overtime

 hours of work, particularly as Pucks was suffering and permitting delivery drivers to make wage

 kickbacks during weeks in which overtime was worked and Pucks significantly underpaid

 overtime wages based upon its unlawful failure to pay for all work hours from a first principal

                                                  12
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 13 of 15 PageID #: 13




 activity to a last principal activity each work day.

        46.     Pucks has repeatedly violated the FLSA’s overtime provisions by not paying

 Reese and members of the Plaintiff Class at the required overtime compensation rate for all

 hours worked over 40 in a work week.

        47.     Pucks’ failure to comply with the FLSA’s provisions regarding overtime

 compensation is willful and without justification, and subjects Pucks to a three year statute of

 limitations.

        48.     Reese and the Plaintiff Class seek all available damages, including unpaid wages,

 unpaid overtime compensation, liquidated damages, payment of reasonable attorney’s fees, costs

 and expenses, and any and all other damages to which they may be entitled for Pucks’ violations

 of their rights under the Fair Labor Standards Act.

                             C. Indiana Wage Payment Statute Claims

        49.     Reese incorporates herein by reference paragraphs 1 through 48 above.

        50.     Reese has a statutory wage claim arising under the Indiana Wage Payment

 Statute, I.C. 22-2-5 and he is the named Plaintiff who represents the same or similar interests of

 all current Pucks hourly-paid delivery driver employees and all of Pucks’ former hourly-paid

 delivery driver employees who voluntarily resigned from employment.

        51.     By way of this Claim, Reese is seeking, individually and on behalf of members of

 the Plaintiff Class of current and former Pucks delivery driver employees (who voluntarily

 resigned from employment), all available damages, including all unpaid wages, all underpaid

 wages, all unlawfully deducted wages, all available liquidated (treble damages), all attorney’s

 fees, costs and expenses, plus any other damage to which Reese and his fellow Plaintiff Class


                                                  13
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 14 of 15 PageID #: 14




 members may be entitled pursuant to law. Pursuant to I.C. 22-2-5-2, Reese is seeking,

 individually and on behalf of members of the Plaintiff Class, payment of unpaid wages,

 underpaid wages, illegally deducted wages, plus all available damages, including, but not limited

 to, double the amount of wages due as an additional monetary damage, plus all attorney’s fees,

 costs and expenses. Reese further expressly asserts and alleges that Pucks acted in bad faith, and

 certainly was not acting or seeking to comply with the Indiana Wage Payment Statute in “good

 faith,” when it intentionally created a wage scheme that did not compensate delivery drivers for

 all work hours from a first principal activity until a last principal activity each work day, all of

 which resulted in underpaid wages on a class-wide basis.

                                      VI. PRAYER FOR RELIEF

        WHEREFORE, Reese respectfully requests that the Court enter judgment against Pucks

 and issue all available relief to him and to all eligible members of the Plaintiff Class, including,

 but not limited to, the following:

        1.      All damages available under the FLSA, including all unpaid overtime wages, all

                liquidated damages, and payment of all reasonable attorney’s fees, costs and

                expenses;

        2.      All damages available under the Indiana Wage Payment Statute, including all

                unpaid wages, all liquidated damages, and payment of all reasonable attorney’s

                fees, costs and expenses;

        3.      All unpaid and underpaid wages;

        4.      All reasonable attorney’s fees and expenses;

        5.      Costs;


                                                   14
Case 1:20-cv-02610-JMS-DML Document 1 Filed 10/08/20 Page 15 of 15 PageID #: 15




       6.    Prejudgment interest, if available; and

       7.    Any and all other relief just and proper in the premises.

                                           Respectfully submitted,

                                           HASSLER KONDRAS MILLER LLP

                                           By/s/Robert P. Kondras, Jr.
                                           Robert P. Kondras, Jr.
                                           Attorney No. 18038-84
                                           100 Cherry Street
                                           Terre Haute, IN 47807
                                           (812) 232-9691
                                           Facsimile: (812) 234-2881
                                           kondras@hkmlawfirm.com

                                           WILLIAMSON CIVIL LAW, LLC

                                           Aaron J. Williamson
                                           Attorney No. 32803-49
                                           8888 Keystone Crossing
                                           Suite 1300
                                           Indianapolis, IN 46240
                                           (317) 434-0370
                                           Facsimile: (765) 204-7161
                                           aaron.williamson@wcivillaw.com




                                              15
